DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 6 recites the broad recitation 5mm to 7mm, and the claim also recites 15F to 20F which is the narrower statement of the range/limitation. 15F is 5mm, and 20F is 6.33mm.
Claim 6 recites the broad recitation 20g to 6F, and the claim also recites 0.9mm to 2mm which is the narrower statement of the range/limitation. 20g is .812mm and 6F is 2mm.

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walther et al. (US Pre-Grant Publication 2016/0121079).
Regarding claim 1, Walther et al. teaches a cannula (14) for circulation of a fluid in an artery [0003, 0007, 0015] comprising: 

a secondary lumen (90 and/or 42), containing at least one inner portion (90) positioned inside the main lumen (22) , and partly extending parallel to the latter over a portion of the length of the main lumen (Fig. 7a, 7b), 
where the secondary lumen includes: 
a proximal end (20) located downstream from a proximal end (24) of the main lumen (22), so as to divert a fraction of an incoming flow rate of the fluid in the main lumen [0039]; 
an elbow portion (Figs. 7a, 7b) modifying the direction of flow of the flow rate of fluid diverted by the secondary lumen (90 and/or 42) relative to a direction of flow of the fluid emerging from the first end (Figs. 7a, 7b); 
a second distal end (50) upstream from the first distal end (26) of the main lumen (22), flowing out through a lateral aperture (28) of the cannula (14), so as to direct the diverted fraction of the liquid in the modified flow direction (See Figs. 2, 7a, 7b), 
where the second distal end corresponds to the lateral aperture (See Fig. 7a).  
Regarding claim 2, Walther also teaches that the elbow portion guides the flow diverted by the secondary lumen in a direction roughly opposite the flow flowing to the end of the main lumen (See Figs. 2, 7a, 7b).  
Regarding claim 3, Walther also teaches that the secondary lumen is formed of a single inner portion (i.e. element 42, Figs. 2, 7a, 7b).  
Regarding claim 7, Walther also teaches that the secondary lumen (at least 42) has a circular or elliptical section (See Fig. 4e).  
Regarding claim 9, Walther also teaches that the secondary lumen has a longitudinal portion (i.e. at least a portion of (42)) attached along a portion of the inner surface of the main lumen (at least where (42) extends through the opening (28) (See Figs. 7a, 7b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al. (US Pre-Grant Publication 2016/0121079).
Regarding claim 6. (Currently Amended) The cannula according to claim 1 wherein the main lumen has a diameter of 15F to 20F, i.e. of 5 to 7 mm, and the secondary lumen has a diameter of 20G to 6F, i.e. of 0.9 to 2 mm.  Walther teaches that the cannula comprising the main lumen has an outer diameter of 15-30 French [0030], and that the secondary lumen (i.e. substantially tubular extension (42)) prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Walther is silent as to the inner diameter (i.e. luminal diameter) of the main lumen. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the outer and inner diameter of the cannula and main lumen in order to ensure sufficient flow while maintaining an outer diameter suitable for insertion into the vasculature. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al. (US Pre-Grant Publication 2016/0121079), in view of Vargas (US Patent No. 4,114,618)
Regarding claim 8, Walther teaches the cannula according to claim 1, but fails to teach the device wherein the proximal and/or distal end of the secondary lumen is beveled, such that the section of the proximal and/or distal aperture of the secondary lumen is contained in a plane which is not orthogonal to the axis of one of the two lumens.  Vargas teaches a bi-directional catheter assembly and specifically teaches that the first distal end is beveled (35a) and the second distal end is beveled (42). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Walther to include beveled ends in order to ease the insertion of the cannula into the patient, and the secondary lumen into the opening (28).

Claims 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Loubser (US Patent No. 6,110,139) in view of Walther et al. (US Pre-Grant Publication 2016/0121079).
Regarding claim 10, Loubser teaches a system for injection of a fluid (i.e. oxygenated blood) into an artery, comprising: 
a cannula (10), 
a pump (‘alternate or additional pump’ as shown in Fig. 1) positioned to pump a predetermined flow rate of fluid from a sampling cannula (38), cooperating with an inlet of the pump via an interface tube (unlabeled, See Fig. 1);  
an oxygenator (54) positioned to introduce a proportion of oxygen in a fluid, where an inlet of the oxygenator co-operates with an outlet of the pump via a second interface tube (unlabeled, See Fig. 1); 
a heat exchanger (56) positioned to inject a fluid at a fixed temperature in the cannula through a third interface tube (at least (14)), wherein the 
Loubser fails to teach that the cannula is a cannula according to claim 1. 
Walther et al. teaches a cannula (14) for circulation of a fluid in an artery [0003, 0007, 0015] comprising: 
a main lumen (22) , conveying a volume of fluid to a first distal end (26); 
a secondary lumen (90 and/or 42), containing at least one inner portion (90) positioned inside the main lumen (22) , and partly extending parallel to the latter over a portion of the length of the main lumen (Fig. 7a, 7b), 
where the secondary lumen includes: 
a proximal end (20) located downstream from a proximal end (24) of the main lumen (22), so as to divert a fraction of an incoming flow rate of the fluid in the main lumen [0039]; 

a second distal end (50) upstream from the first distal end (26) of the main lumen (22), flowing out through a lateral aperture (28) of the cannula (14), so as to direct the diverted fraction of the liquid in the modified flow direction (See Figs. 2, 7a, 7b), 
where the second distal end corresponds to the lateral aperture (See Fig. 7a). 
	Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cannula of Walther as the cannula in the device of Loubser in order to ensure that both anterograde and retrograde flow is provided as suggested by Walther.
Regarding claim 12, Loubser also teaches that the pump is positioned and configured to establish a flow rate of drawn blood (implicit in the function of a pump and the positioning of the pump downstream of the sampling cannula (38)).   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Loubser (US Patent No. 6,110,139) in view of Walther et al. (US Pre-Grant Publication 2016/0121079), and further in view of Hassanein et al. (US Patent No. 6,953,655).
Regarding claim 11, Loubser in view of Walther teaches the system according to claim 10, but fails to teach the system wherein at least one tube is covered with a layer of heparin. Hassanein teaches an extracorporeal system for heating, and oxygenating a perfusion fluid and specifically teaches applying heparin to the perfusate contacting surfaces of the circuit (implicitly including all of the tubing) (col. 9, ll. 44-55) in order to reduce compliment and granulocyte activation. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to .

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to reasonably teach or suggest the features of claim 4, specifically the extracorporeal portion with drain valve, in conjunction with the additional features of the claims. Examiner was unable to identify prior art which would remedy the deficiencies of the prior art of record, or provide sufficient motivation and teachings to lead one of ordinary skill to arrive at the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Benjamin J Klein/Primary Examiner, Art Unit 3781